       Case 1:16-cv-00191-FPG-MJR Document 34 Filed 09/30/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

EARL REYES,

                                                Plaintiff,
                                                                           Case # 16-CV-191-FPG
v.
                                                                           DECISION AND ORDER

SALLAH ABBASEY, et al.,

                                                Defendants.


                                          INTRODUCTION

        Pro se Plaintiff Earl Reyes brings this civil-rights action against Defendants Dr. Sallah

Abbasey, Sandra Michalek, and Marval Matyas (collectively, the “Defendants”). ECF No. 1. 1 His

remaining claim is that Defendants violated his Eighth Amendment right to be free from cruel and

unusual punishment by denying him adequate medical care while he was incarcerated at the Attica

Correctional Facility (“Attica”). Id.; ECF No. 14 (granting motion to dismiss certain claims and

defendants). Specifically, he claims that Defendants were deliberately indifferent to painful genital

cysts, sinus issues, a dystrophic foot due to an ingrown toenail, and hemorrhoids. ECF No. 1 at 3–

4, 6. On November 25, 2019, Defendants moved for summary judgment. ECF No. 32. Reyes failed

to file any response. For the following reasons, Defendants’ motion for summary judgment, ECF

No. 32, is GRANTED, and Reyes’s Complaint is DISMISSED WITH PREJUDICE.

                                        LEGAL STANDARD

        Summary judgment shall be granted if the “movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.


1
  The Complaint refers to the Defendants as Sallah Abassey, S. Michalek, and Macynus. ECF No. 1.
Defendants provide the correct spelling of their names in their Statement of Undisputed Facts. ECF No. 32-
2 ¶¶ 3, 7, 62. The Clerk of Court is directed to amend the caption accordingly.


                                                    1
       Case 1:16-cv-00191-FPG-MJR Document 34 Filed 09/30/20 Page 2 of 7




56(a). “[T]he mere existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement is that there be no

genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

While the court must view the inferences to be drawn from the facts in the light most favorable to

the party opposing the motion, Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986), a party may not “rely on mere speculation or conjecture as to the true nature of the

facts to overcome a motion for summary judgment.” Knight v. U.S. Fire Ins., 804 F.2d 9, 12 (2d

Cir. 1986). The non-moving party may defeat the summary judgment motion by making a showing

sufficient to establish that there is a genuine issue of material fact for trial. Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). However, “mere conclusory allegations or denials” are not evidence

and cannot by themselves create a genuine issue of material fact where none would otherwise exist.

Quinn v. Syracuse Model Neighborhood Corp., 613 F.2d 438, 445 (2d Cir. 1980) (internal

quotation marks omitted).

          Because Reyes is proceeding pro se, his submissions are read liberally and interpreted “to

raise the strongest arguments that they suggest.” Fulton v. Goord, 591 F.3d 37, 43 (2d Cir. 2009)

(internal quotation marks omitted). Nevertheless, proceeding pro se does not relieve a litigant from

the usual summary judgment requirements. See Wolfson v. Bruno, 844 F. Supp. 2d 348, 354

(S.D.N.Y. 2011). When a pro se plaintiff fails to oppose a motion for summary judgment after he

or she has been warned of the consequences of such a failure, “summary judgment may be granted

as long as the Court is satisfied that the undisputed facts ‘show that the moving party is entitled to

a judgment as a matter of law.’” Almonte v. Pub. Storage Inc., No. 11-CV-1404, 2011 WL

3902997, at *2 (S.D.N.Y. Sept. 2, 2011) (quoting Champion v. Artuz, 76 F.3d 483, 486 (2d Cir.

1996)).




                                                    2
        Case 1:16-cv-00191-FPG-MJR Document 34 Filed 09/30/20 Page 3 of 7




        Because pro se litigants are generally unfamiliar with the procedural requirements of

summary judgment motions, they are provided with a specific notification when the motion is

filed. See Irby v. N.Y.C. Transit Auth., 262 F.3d 412, 414 (2d Cir. 2001); see also Local R. Civ. P.

56(b). Here, the record reflects that Reyes was served with the requisite notice that informed him

of his obligation to respond, his burden of producing evidence in opposition, and that Defendants’

factual statements may be accepted as true if he failed to respond. ECF Nos. 32, 33. Despite these

warnings, Reyes failed to respond to Defendants’ motion. 2

                                                  FACTS

        Federal Rule of Civil Procedure 56(e)(2) provides that if a party “fails to properly address

another party’s assertion of fact . . . the court may . . . consider the fact undisputed for purposes of

the motion.” The same rule is contained in Local Rule of Civil Procedure 56(a)(2), which provides

that:

        The papers opposing a motion for summary judgment shall include a response to
        each numbered paragraph in the moving party’s statement, in correspondingly
        numbered paragraphs and, if necessary, additional paragraphs containing a short
        and concise statement of additional material facts as to which it is contended there
        exists a genuine issue to be tried. Each numbered paragraph in the moving party’s
        statement of material facts may be deemed admitted for purposes of the motion
        unless it is specifically controverted by a correspondingly numbered paragraph in
        the opposing statement.

        Because Plaintiff failed to file a response to Defendants’ Statement of Undisputed Facts,

ECF No. 32-2, this Court accepts the facts alleged by Defendants—which are supported by

citations to evidence—as undisputed, in accordance with these rules. See Gubitosi v. Kapica, 154

F.3d 30, 31 n.1 (2d Cir. 1998).




2
 This is not Reyes first failure to fulfil his obligations in this matter. He also walked out of his deposition
before the Defendants’ attorney had an opportunity to complete her questioning. ECF No. 32-2 ¶ 91.


                                                      3
      Case 1:16-cv-00191-FPG-MJR Document 34 Filed 09/30/20 Page 4 of 7




       Reyes was incarcerated at Attica from March 2014 through April 2017. ECF No. 32-2 ¶ 3;

ECF No. 32-4 ¶ 9. During his time at Attica, Reyes’s medical complaints were mostly the same.

ECF No. 32-2 ¶ 5. Despite sick callout being available at Attica four days per week, ECF No. 32-

2 ¶ 7, Reyes has raised his allegedly serious conditions with the medical staff at Attica only

sporadically.

       On April 18, 2014, Reyes complained of dental problems following treatment he

previously received at a different correctional facility. Id. ¶¶ 14–15. Dr. Abbasey met with Reyes

on April 21, 2014. Id. ¶ 16. Dr. Abbasey and Reyes discussed the results of an ultrasound

conducted on Reyes’s scrotum on April 10, 2014. Id. ¶¶ 10, 17–18. The ultrasound revealed only

tiny cysts and required no medical intervention. Id. ¶¶ 19–20. Dr. Abbasey and Reyes also

discussed the results of x-rays taken of Reyes’s nose on April 7, 2014. Id. ¶¶ 11, 21. The x-rays

were described as “normal” and reflected no symptoms of an underlying pathology. Id. ¶¶ 11, 37.

       On April 25, 2014, Reyes complained of swollen gums following another dental procedure

and jock itch. Id. ¶ 22. On April 28, 2014, Dr. Abbasey conducted a routine physical examination

of Reyes, but Reyes did not request any additional medication. Id. ¶ 23. On May 2, 2014, Reyes

had sick callout solely to request his medical records. Id. ¶ 25. On May 5, 2014, Reyes was seen

for dryness and itching between his toes. Id. ¶ 26.

       In a letter dated May 20, 2015 addressed to Michalek, Reyes details the various medical

issues that form the basis for this action. ECF No. 1, Ex. A. On May 26, 2015, Reyes was seen by

Matyas, and he complained of pain in his scrotum and a history of cysts, dry and itching feet, and

a “mass” in his nose. ECF No. 32-2 ¶¶ 31, 34, 36. Reyes did not appear to be in pain, did not

exhibit impaired breathing, did not complain of hemorrhoids, did not report any other issues with

his feet, and did not exhibit pain on palpation of the “mass” in his nose. Id. ¶¶ 31–36. Matyas




                                                 4
       Case 1:16-cv-00191-FPG-MJR Document 34 Filed 09/30/20 Page 5 of 7




examined Reyes’s feet and noted “scant athlete’s foot,” a chronic issue. Id. ¶ 34. Matyas further

observed that the “mass” was a nodule less than the size of a small pea. Id. ¶ 36. Such nodules

could be caused by a number of benign conditions, are quite common, and typically harmless. Id.

¶ 37. Reyes has not been subsequently diagnosed with any condition related to his nose. Id. ¶ 43.

       On October 1, 2015, Reyes was required to go to medical following an altercation with

another inmate. Id. ¶ 47. Reyes did not make any medical complaints. Id. ¶ 49.

                                         DISCUSSION

       Reyes alleges that the Defendants were deliberately indifferent to the cysts in his scrotum,

his sinus issues, his dystrophic foot, and his hemorrhoids. ECF No. 1 at 3–4, 6. Defendants argue

that summary judgment is proper because, among other reasons, 3 Reyes’s medical issues were not

sufficiently serious. ECF No. 32-1 at 9–14. The Court agrees.

       “In order to state an Eighth Amendment claim based on constitutionally inadequate

medical treatment, the plaintiff must allege acts or omissions sufficiently harmful to evidence

deliberate indifference to serious medical needs.” Wright v. Genovese, 694 F. Supp. 2d 137, 153

(N.D.N.Y. 2010) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). This standard consists of

two elements: “The first element is objective and measures the severity of the deprivation, while

the second element is subjective and ensures that the defendant acted with a sufficiently culpable

state of mind.” Id.

       “In order to meet the objective requirement, the alleged deprivation of adequate medical

care must be ‘sufficiently serious.’” Id. at 153–54. “Only deprivations denying the minimal

civilized measure of life’s necessities are sufficiently grave to form the basis of an Eighth

Amendment violation.” Salahuddin v. Goord, 467 F.3d 263, 279 (2d Cir. 2006) (internal quotation


3
  Because the Court grants summary judgment on this ground, the Court need not assess Defendants’
remaining arguments.


                                                5
      Case 1:16-cv-00191-FPG-MJR Document 34 Filed 09/30/20 Page 6 of 7




marks omitted). The objective requirement has two components. First is “whether the prisoner was

actually deprived of adequate medical care.” Id. Second is “whether the inadequacy in medical

care is sufficiently serious.” Id. at 280. “[A] sufficiently serious condition is ‘a condition of

urgency, one that may produce death, degeneration or extreme pain.’” Green v. Misa, No. 09-CV-

1106, 2013 WL 2458775, at *7 (W.D.N.Y. June 6, 2013).

       In this case, the undisputed facts establish that Reyes’s conditions were not sufficiently

serious. There is no evidence that Reyes’s conditions cause the sort of “extreme pain” that renders

a medical need sufficiently serious. Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996) (stating

that the medical condition must be “one that may produce death, degeneration, or extreme pain”);

see also Steele v. Ayotte, No. 17-CV-1370, 2018 WL 731796, at *12 (D. Conn. Feb. 6, 2018)

(“Complaints of discomfort do not rise to the level of a serious medical need.” (collecting cases)).

Reyes’s complaints to medical staff were sporadic at best. Salaam v. Adams, No. 03-CV-517, 2006

WL 2827687, at *10 (N.D.N.Y. Sept. 29, 2006) (medical condition was not serious where, among

other things, the plaintiff’s complaints “to medical staff were sporadic and moderate or mild in

nature (i.e., not characterized by Plaintiff as ‘severe,’ ‘extreme,’ ‘agonizing,’ ‘excruciating,’

etc.)”); Perry v. Tichler, No. 06-CV-1361, 2009 WL 1076205, at *4 (N.D.N.Y. Apr. 21, 2009)

(stating that conditions that may be “uncomfortable and painful” do not constitute serious medical

conditions). In fact, between May 5, 2014 and May 20, 2015, Reyes did not complain of pain,

discomfort, or other problems to medical providers for over a year, and even during his October

1, 2015 trip to medical (which was the result of an altercation with another inmate, not Reyes’s

complaints) he did not raise any medical concerns.

       This Court has previously found that Reyes toe, sinus, and genital issues were not

sufficiently serious to satisfy the objective prong in connection with his claims related to his




                                                 6
      Case 1:16-cv-00191-FPG-MJR Document 34 Filed 09/30/20 Page 7 of 7




medical treatment at a different correctional facility. Reyes v. Wenderlich, No. 14-CV-6338, 2018

WL 1210892, at *7–8 (W.D.N.Y. Mar. 8, 2018). Reyes similarly fails to demonstrate a sufficiently

serious condition here. Because the undisputed facts demonstrate that Reyes cannot satisfy the

objective prong of his deliberate-indifference claim, summary judgment is appropriate.

                                        CONCLUSION

       For the reasons discussed above, Defendants’ Motion for Summary Judgment, ECF No.

32, is GRANTED, and Reyes’s Complaint, ECF No. 1, is DISMISSED WITH PREJUDICE. The

Court hereby certifies, pursuant to 28 U.S.C. § 1915(a), that any appeal from this Order would not

be taken in good faith and leave to appeal to the Court of Appeals as a poor person is denied.

Coppedge v. United States, 369 U.S. 438 (1962). Any request to proceed in forma pauperis on

appeal should be directed by motion to the United States Court of Appeals for the Second Circuit

in accordance with Rule 24 of the Federal Rules of Appellate Procedure. The Clerk of Court is

directed to amend the caption to reflect the correct spelling of Defendants’ names: “Sallah

Abbasey,” “Sandra Michalek,” and “Marval Matyas.” The Clerk of Court is further directed to

enter judgment and close this case.

       IT IS SO ORDERED.

Dated: September 30, 2020
       Rochester, New York


                                                    ______________________________________
                                                          HON. FRANK P. GERACI, JR.
                                                                   Chief Judge
                                                            United States District Court




                                                7
